 

Exhibit 10.2

 

GUARANTY

 

This GUARANTY (this “Agreement”) dated as of October 1, 2020, is made by and
between AMERICAN ENTERTAINMENT PROPERTIES CORP., a Delaware corporation, (the
“Guarantor”), and ISTHMUS LLC, a Delaware limited liability company (“Isthmus”).

 

RECITALS

 

WHEREAS, Icahn Enterprises L.P., Icahn Capital LP, Isthmus and Brett Icahn have
entered into that certain Manager Agreement dated October 1, 2020 (as amended,
amended and restated, supplemented, or otherwise modified from time to time in
accordance with its provisions, the “Manager Agreement”; capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
Manager Agreement); and

 

WHEREAS, the Guarantor will derive substantial direct and indirect benefits from
the transactions contemplated by the Manager Agreement; and

 

WHEREAS, it is a condition precedent to the execution of the Manager Agreement
by Isthmus that the Guarantor shall have executed and delivered this Agreement.

 

NOW, THEREFORE, in consideration of the premises and in order to induce Isthmus
to execute the Manager Agreement, the Guarantor hereby agrees as follows:

 

ARTICLE I
DEFINITIONS

 

“Guarantor” has the meaning set forth in the Preamble hereof.

 

“Indemnitee” has the meaning specified in Section 6.04.

 

“Isthmus” has the meaning set forth in the Preamble hereof.

 

“Obligations” has the meaning specified in Section 2.01.

 

“Person” means a natural person, company, government, or political subdivision,
agency, or instrumentality of a government.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, partners, agents, trustees,
administrators, managers, advisors, and representatives of it and its
Affiliates.

 

“Requirement of Law” as to any Person, means the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law (including common law), statute, ordinance, treaty, rule, regulation,
order, decree, judgment, writ, injunction, settlement agreement, requirement, or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 





 

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the present fair salable value of the property and assets of such
Person exceeds the debts and liabilities, including contingent liabilities, of
such Person, (b) the present fair salable value of the property and assets of
the such Person is greater than the Amount that will be required to pay the
probable liability of such Person on its debts and other liabilities, including
contingent liabilities, as such debts and other liabilities become absolute and
matured, and (c) such Person does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts and liabilities, including
contingent liabilities, beyond its ability to pay such debts and liabilities as
they become absolute and matured. The Amount of contingent liabilities at any
time shall be computed as the Amount that, in the light of all the facts and
circumstances existing at such time, represents the Amount that can reasonably
be expected to become an actual or matured liability.

 

“Termination Date” has the meaning specified in Section 6.06.

 

ARTICLE II
AGREEMENT TO GUARANTEE OBLIGATIONS

 

Section 2.01     Guaranty. Subject to Section 2.02, the Guarantor hereby
absolutely, unconditionally, and irrevocably guarantees, as primary obligor and
not merely as surety, to pay to Isthmus, not later than the Co-Investment
Distribution Time, the Amount (if positive) equal to (A) minus (B), where (A) is
equal to the Co-Investment Amount as of the time of cessation of the Employee’s
employment under the Manager Agreement, calculated taking into account the
provisions of Sections 14(p) and (q) of the Manager Agreement, and (B) is the
Amount that the Funds actually distribute to Isthmus in respect of the
Co-Investment Portfolio pursuant to the last sentence of Section 14(i) of the
Manager Agreement following the time of cessation of the Employee’s employment
under the Manager Agreement; all such obligations, whether now or hereafter
existing, being referred to collectively as the “Obligations”.

 

Section 2.02     Limitation of Liability. Notwithstanding anything contained
herein to the contrary, the Obligations of the Guarantor hereunder at any time
shall be limited to the maximum Amount as will result in the Obligations of the
Guarantor under this Agreement not constituting a fraudulent transfer or
conveyance for purposes of any debtor relief law to the extent applicable to
this Agreement and the Obligations of the Guarantor hereunder.

 

Section 2.03     Reinstatement. The Guarantor agrees that its guaranty hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time all or part of any payment of any Obligation is rescinded or must otherwise
be returned by Isthmus or any other Person upon the insolvency, bankruptcy, or
reorganization of the Guarantor or otherwise.

 

ARTICLE III
GUARANTY ABSOLUTE AND UNCONDITIONAL; WAIVERS

 

Section 3.01     Guaranty Absolute and Unconditional; No Waiver of Obligations.
The Guarantor guarantees that the Obligations will be paid strictly in
accordance with the terms hereof, regardless of any law, regulation, or order of
any governmental authority now or hereafter in effect. The liability of the
Guarantor hereunder is irrevocable, continuing, absolute, and unconditional and
the Obligations of the Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise effected by,
and the Guarantor hereby irrevocably waives any defenses to enforcement it may
have (now or in the future) by reason of:

 



2

 

 

(a)            any illegality or lack of validity or enforceability of any
Obligation;

 

(b)            any default, failure, or delay, willful or otherwise, in the
performance of the Obligations;

 

(c)            any change, restructuring, or termination of the corporate
structure, ownership, or existence of the Guarantor or any resulting release or
discharge of any Obligation;

 

(d)            the release or reduction of liability of the Guarantor with
respect to the Obligations;

 

(e)            the failure of Isthmus to assert any claim or demand or to
exercise or enforce any right or remedy under the provisions of the Manager
Agreement or otherwise; or

 

(f)            any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
Isthmus that might vary the risk of the Guarantor or otherwise operate as a
defense available to, or a legal or equitable discharge of, the Guarantor.

 

Section 3.02     Waivers and Acknowledgements.

 

(a)            The Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Agreement and acknowledges that this Agreement is
continuing in nature and applies to all presently existing and future
Obligations.

 

(b)            The Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of non-performance, default, acceleration, protest, or
dishonor and any other notice with respect to any of the Obligations and this
Agreement.

 

ARTICLE IV
GUARANTOR RIGHTS OF SUBROGATION, ETC.

 

Section 4.01     Agreement to Pay; Subrogation, Subordination, Etc. Without
limiting any other right that Isthmus has at law or in equity against the
Guarantor, if the Guarantor fails to pay any Obligation when and as due, whether
at maturity, by acceleration, after notice of prepayment, or otherwise, the
Guarantor agrees to promptly pay the Amount of such unpaid Obligations to
Isthmus in cash. If any payment shall be paid to the Guarantor on account of
subrogation, exoneration, contribution, reimbursement, indemnity, or similar
right, such Amount shall be held in trust for the benefit of Isthmus, segregated
from other funds of the Guarantor, and promptly paid or delivered to Isthmus in
the same form as so received (with any necessary endorsement or assignment) to
be credited against the payment of the Obligations, whether due or to become
due.

 



3

 

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

Section 5.01     Representations and Warranties. To induce Isthmus to enter into
the Manager Agreement, the Guarantor hereby represents and warrants as to
Isthmus that:

 

(a)            The Guarantor is (i) duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation; (ii) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease, or operation of
property or the conduct of its business requires such qualification; and
(iii) is in compliance with all Requirements of Law.

 

(b)            The Guarantor has the power and authority, and the legal right,
to own or lease and operate its property, and to carry on the business as now
conducted and as proposed to be conducted. No consent or authorization of,
filing with, notice to, or other act by, or in respect of, any governmental
authority or any other Person is required in connection with the execution,
delivery, performance, validity, or enforceability of this Agreement.

 

(c)            This Agreement constitutes a legal, valid, and binding obligation
of the Guarantor, enforceable against the Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

(d)            The execution, delivery, and performance of this Agreement will
not violate any Requirement of Law or any contractual obligation of the
Guarantor and will not result in, or require, the creation or imposition of any
lien on any of its properties or assets pursuant to any Requirement of Law or
any such contractual obligation.

 

(e)            No action, suit, litigation, investigation, or proceeding of or
before any arbitrator or governmental authority is pending or, to the knowledge
of the Guarantor, threatened by or against the Guarantor or against any of its
property or assets with respect to any of the transactions contemplated hereby.

 

(f)            The Guarantor is, and after giving effect to the incurrence of
all obligations incurred in connection herewith will be, Solvent.

 

(g)            There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.

 

(h)            The Guarantor has, independently and without reliance upon
Isthmus and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01     Amendments. No term or provision of this Agreement may be
waived, amended, supplemented, or otherwise modified except in a writing signed
by the Guarantor and Isthmus.

 



4

 

 

Section 6.02     Indemnification.

 

(a)            The Guarantor hereby agrees to indemnify and hold harmless
Isthmus and each Related Party of Isthmus (each such Person being called an
“Indemnitee”) from any losses, damages, liabilities, claims, and related
expenses (including the fees and expenses of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees, expenses,
and time charges for attorneys who are employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Guarantor) other than such Indemnitee and its Related Parties, arising out of,
in connection with, or resulting from enforcement of this Agreement or any
failure of any Obligations to be the legal, valid, and binding obligations of
the Guarantor enforceable against such party in accordance with their terms,
whether brought by a third party or by the Guarantor, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, or related expenses (i) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (ii) result from a
claim brought by the Guarantor against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder, if the Guarantor has obtained a final
and non-appealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

 

(b)            To the fullest extent permitted by applicable law, the Guarantor
and Isthmus hereby agrees not to assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect,
consequential, or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement.

 

(c)            All Amounts due under this Section shall be payable promptly, no
later than 45 days after demand therefor.

 

Section 6.03     Notices.

 

(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (or by e-mail as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be made in writing and mailed by certified or registered mail,
delivered by hand or overnight courier service, or sent by facsimile to Isthmus
or the Guarantor at its address, facsimile number, or telephone number set forth
on the signature page hereto.

 

Notices mailed by certified or registered mail or sent by hand or overnight
courier service shall be deemed to have been given when received. Notices sent
by facsimile during the recipient’s normal business hours shall be deemed to
have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient’s business on the next
business day).

 

(b)            Electronic Communications. Isthmus or the Guarantor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 



5

 

 

Notices and other communications sent by e-mail shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail, or
other written acknowledgement); provided that, if such notice, email, or other
communication is not sent during the recipient’s normal business hours, such
notice, email, or communication shall be deemed to have been sent at the
recipient’s opening of business on the next business day.

 

(c)            Change of Address, Etc. Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

Section 6.04     Continuing Guaranty . This Agreement is a continuing guaranty
and shall (i) remain in full force and effect until the latest of (x) the
payment in full in cash of the Obligations and all other Amounts payable under
this Agreement and (y) the termination of the Manager Agreement) (the
“Termination Date”); (ii) be binding on the Guarantor, its successors, and
assigns; and (iii) inure to the benefit of and be enforceable by Isthmus and its
successors and assigns. The Guarantor shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Isthmus.

 

Section 6.05     Counterparts; Integration;     Effectiveness;     Electronic
Execution. This Agreement and any amendments, waivers, consents, or supplements
hereto may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties with respect to the subject matter hereof
and supersede all previous agreements and understandings, oral or written, with
respect thereto. This Agreement shall become effective when it shall have been
executed by Isthmus and when Isthmus shall have received counterparts hereof
that together bear the signatures of each of the other parties hereto. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 6.06     Governing Law; Jurisdiction; Etc.

 

(a)            Governing Law. This Agreement and any claim, controversy,
dispute, or cause of action (whether in contract or tort or otherwise) based
upon, arising out of, or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

 

(b)            Submission to Jurisdiction. Each of the parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation, or proceeding of any kind whatsoever, whether in law or equity, or
whether in contract or tort or otherwise, against any other party hereto, or
such party’s Related Parties in any way relating to this Agreement or the
transactions contemplated hereby, in any forum other than the courts of the
State of Florida sitting in Miami-Dade County and of the United States District
Court of the Southern District of Florida, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the exclusive jurisdiction of such courts and agrees that any such action,
litigation, or proceeding may be brought in any such Florida court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action, litigation, or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing herein
shall affect any right that Isthmus may otherwise have to bring any action or
proceeding relating to this Agreement against the Guarantor or its properties in
the courts of any jurisdiction.

 



6

 

 

(c)            Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court referred to in clause (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)            Service of Process. Each party hereto irrevocably consents to the
service of process in the manner provided for notices in Section 6.03 and agrees
that nothing herein will affect the right of any party hereto to serve process
in any other manner permitted by applicable law.

 

Section 6.07     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO
AGENT, ATTORNEY, REPRESENTATIVE, OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING
WAIVER IN THE EVENT OF LITIGATION, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

GUARANTOR:           AMERICAN ENTERTAINMENT PROPERTIES CORP.   Address for
notices:     16690 Collins Avenue By: /s/ Ted Papapostolou   Sunny Isles Beach,
FL 33160 Name:     Ted Papapostolou   Title:       Chief Accounting Officer    
          ISTHMUS:           ISTHMUS LLC   Address for notices:     16690
Collins Avenue By: /s/ Brett Icahn   Sunny Isles Beach, FL 33160 Name:     Brett
Icahn   Title:       Sole Member        

 





 